EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Youn Kim (Reg. No. 69,215) on December 13, 2021.
The application has been amended as follows: 

In the claims:

1. (Previously Presented) A method for preparing an anisotropic conductive adhesive for fine pitch, the method comprising: 
(i) forming a mixture by combining solder particles having an oxide surface film with a first carboxylic acid reducing agent, wherein the first carboxylic acid reducing agent reacts with the oxide surface film, thereby removing the oxide surface film from the solder particles and generating water in the mixture; 
(ii) removing the water generated in step (i) from the mixture at a predetermined temperature; and 
(iii) combining the mixture resulting from step (ii) with a binder resin and a second carboxylic acid reducing agent to prepare the anisotropic conductive adhesive, 
wherein step (iii) is performed in an oxygen-free space or an inert environment to block contact with oxygen; and 


2. (Previously Presented) The method of claim 1, wherein step (iii) combines the mixture resulting from step (ii) with the binder resin and the second carboxylic acid reducing agent, for preventing oxidation of the solder particles.

3. (Previously Presented) The method of claim 2, wherein an amount of the second carboxylic acid reducing agent is 0.01 to 3 parts by weight with respect to 100 parts by weight of the anisotropic conductive adhesive.

4. (Previously Presented) The method of claim 1, wherein the first carboxylic acid reducing agent is at least one selected from the group consisting of 3-butenoic acid (BA), 1,3-bis(3-carboxypropyl) tetramethyl disiloxane, and 1,3-bis(2-carboxypropyl)tetramethyl disiloxane.

5. (Previously Presented) The method of claim 2, wherein the second carboxylic acid reducing agent is at least one selected from the group consisting of 3-butenoic acid (BA), 1,3- bis(3-carboxypropyl) tetramethyl disiloxane, and 1,3-bis(2-carboxypropyl)tetramethyl disiloxane.



7. (Previously Presented) The method of claim 1, wherein steps (ii) and (iii) are performed under a pressure lower than atmospheric pressure.

8. (Previously Presented) The method of claim 7, wherein step (ii) is performed with a vacuum oven, including heating and drying at a temperature range of 20 to 150°C for 2 to 20 hours.

9. (Previously Presented) The method of claim 7, wherein step (ii) is performed with a vacuum heating stirrer, including heating and stirring at a temperature range of 20 to 150°C for 1 to 8 hours.

10. (Previously Presented) The method of claim 1, wherein the solder particles are dispersed in the binder resin of the anisotropic conductive adhesive and are present in an amount of 5 to 60 vol%, based on the total volume of the anisotropic conductive adhesive.

11. (Previously Presented) The method of claim 1, wherein the binder resin comprises a thermosetting resin, and the solder particles have a melting point between a reaction initiation temperature and a curing temperature of the thermosetting resin.



13. (Previously Presented) The method of claim 1, wherein the binder resin comprises a photocurable resin.

14. (Previously Presented) The method of claim 1, wherein the solder particles have a particle size of 0.1 to 100 m.

15. (Previously Presented) The method of claim 1, wherein the solder particles contain at least two of tin (Sn), indium (In), silver (Ag), and bismuth (Bi), and the solder particles have a melting point of 70 to 200°C.

16-21. (Canceled)



* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on May 17, 2021 has been acknowledged.
Withdrawn claims 16 (Group II), 17-20 (Group III), and 21 (Group IV) are now cancelled.  Election was made without traverse in the reply filed on May 17, 2021.

Response to Amendment
The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.

Allowable Subject Matter
Claims 1-15 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 13, 2021